The Scotts Company
LLC______________________________hanft2020consultingag_image2.jpg
[hanft2020consultingag_image2.jpg]

Exhibit 10




January 15, 2020




Mr. Adam Hanft
Chief Executive Officer
Hanft Projects LLC
55 Fifth Avenue, Penthouse
New York, NY 10003


Dear Adam:


This letter sets forth our agreement (the “Agreement”) regarding a consulting
engagement between Hanft Projects LLC and The Scotts Company LLC (“Scotts” or
the “Company”). For the purposes of this Agreement, the term “Contractor” means
Hanft Projects LLC, its primary designee/employee Adam Hanft, and any other
designee or employee of Hanft Projects LLC. These consulting services are
separate and distinct from the services Mr. Hanft is and will be providing as a
member of the Scotts Miracle-Gro Company’s Board of Directors (the “Board”) or
any Board Committees or other Committees on which Mr. Hanft may serve.


I.
Scope of Services



Subject to the approval of the Board, Contractor agrees to provide the
consulting services to Scotts described below.


1.
Contractor agrees to provide consulting services to Scotts in the area of
Marketing so as to advise the Company on marketing strategies concerning a
variety of areas including, but not limited to, brand and creative efforts,
partnerships with outside services, work processes and staffing/personnel
assessments.



2.
In providing consulting services in the Areas of Expertise, it is anticipated
that Contractor will generally undertake the following work and activities
pursuant to this Agreement:

•
Provide insights and expertise to help inspire and develop a culture of
creativity, with emphasis on: Shaping and assisting with the development of the
overall marketing and creative strategy in conjunction with the CEO and COO;
inspiring innovation; building Scotts’ brands and consumer loyalty; and
mentoring and coaching key marketing and business executives as requested.

•
Consult with and provide recommendations to the CEO and COO on an as-needed
basis on issues of marketing strategy.

•
Participate in marketing meetings to support the successful execution of the
anticipated marketing initiatives of the Company, including on-going support of
core brands, the Company’s emerging direct-to-consumer business and Connected
Yard initiative, the efforts of Hawthorne Gardening Company, and any other
special projects as assigned.



Contractor and the Company may agree to modifications of these work activities
from time to time as necessary to achieve the purpose of this Agreement. When
such modifications are necessary, Contractor and the Company will execute an
amendment to this agreement reflecting




14111 Scottslawn Road Marysville, Ohio 43041
937-644-0011
www.scotts.com

--------------------------------------------------------------------------------





Mr. Adam Hanft    – 2 –    January 15, 2020
Chief Executive Officer
Hanft Projects LLC






the agreed upon modifications, which may include, by way of non-limiting
examples, modifications regarding the work activities, the hours of consulting
services provided, and/or the consulting fees and expenses paid to Contractor.
Company expects Contractor to provide a minimum of 1,000 hours (50% of FTE) of
consulting services during the term of this Agreement (outside services in his
capacity as a member of the Board).


In providing consulting services to Scotts under this Agreement, Contractor will
be an independent contractor and will not be an employee, agent, partner, or
joint venturer of Scotts or of any of Scotts’ affiliates, or of any of its or
their respective officers, directors or employees. Except as provided as a
member of the Board, if applicable, and except as otherwise expressly stated
herein, Mr. Hanft and any other designee or employee of Contractor will not
participate in or receive benefits under any of Scotts’ employee fringe benefit
programs or receive any other fringe benefits from Scotts, including, without
limitation, the health, disability, life insurance, retirement, equity awards,
pension and profit sharing benefits on account of the consulting services
provided to Scotts under this Agreement.


II.
Length of Agreement



The term of this Agreement will commence on February 1, 2020 and will end on
January 31, 2021, unless terminated earlier under Section V.1. The term of this
Agreement may be extended only by written agreement, signed by both parties and
setting forth expressly the terms related to the consulting fee.


III.
Authority



In providing consulting services to Scotts under this Agreement, Contractor will
have no authority at any time to assume or create any obligation or liability,
express or implied, on Scotts’ behalf or in Scotts’ name or to bind Scotts in
any manner whatsoever.


IV.
Consulting Fees and Expenses



1.
In exchange for providing the consulting services hereunder, during the term of
this Agreement, Scotts shall pay Contractor a consulting fee consisting of a
combination of cash and restricted stock units, as follows:

a.
A monthly cash payment of $75,000 for each month during the term irrespective of
whether Scotts requests that Contractor provides consulting services hereunder.
Contractor shall be required to submit monthly invoices including days/hours
worked with brief descriptions of the services provided. Scotts shall pay
Contractor within 30 days of its receipt of Contractor’s invoices.

b.
A one-time grant of restricted stock units (“RSUs”) with a grant date value of
$400,000. The RSUs’ shall be issued in the name of Adam Hanft individually. The
number of RSUs will be determined by dividing the intended grant date value by
the closing price of a share on the grant date, rounded up to the next whole
share. Each dividend equivalent represents the right to receive additional RSUs
in respect of the dividends that are declared and paid during the period
beginning on the Grant Date and ending on the applicable Settlement Date. The
RSUs and any related dividend equivalents will vest on January 31, 2021,
provided that this Agreement has not otherwise been terminated or notified for
termination on that date for any reason listed in Section V.1(b)-(f) of this






--------------------------------------------------------------------------------





Mr. Adam Hanft    – 3 –    January 15, 2020
Chief Executive Officer
Hanft Projects LLC






Agreement. The vested RSUs and related dividend equivalents, if any, will be
settled as soon as administratively practical following vesting.


i.
With the exception of the vesting provisions described above, the award of RSUs
and related dividend equivalents shall be subject to the terms of The Scotts
Miracle-Gro Company Long Term Incentive Plan, effective as of January 27, 2017
(the “Plan”), and the standard terms and conditions of the applicable award
agreement. In the event of any conflicts or ambiguity between this Agreement and
the terms of the Plan and/or the award agreement, the Plan and/or award
agreement will be controlling.



2.
Scotts also will pay or reimburse Contractor for all reasonable expenses
incurred by Contractor in connection with providing consulting services to
Scotts as contemplated herein, including, without limitation, all reasonable (a)
telephone and fax expenses, and (b) travel expenses, including, without
limitation, transportation, food and lodging, incurred in connection with
attending Scotts approved meetings pursuant to this consulting agreement.
Contractor must incur and account for expenses in accordance with the policies
and procedures established by Scotts as a precondition to Scotts’ obligation to
pay or reimburse Contractor for such expenses pursuant to the terms of the
preceding sentence. This includes describing expenses in reasonable detail on
invoices. Scotts will provide private transportation when practical and
economically reasonable.



3.
Contractor agrees to provide, at its own expense, all equipment necessary to
provide the consulting services contemplated herein and to be responsible for
its own overhead costs and expenses except for those expenses that Scotts has
expressly agreed to pay pursuant to the terms of the preceding paragraph.



V.
Termination



1.
Scotts shall be permitted to terminate this Agreement and its consulting
relationship with Contractor under any of the following circumstances: (a) upon
Scotts’ 60 days advance written notice to Contractor, (b) Mr. Hanft’s death or
disability, or Contractor ceasing operations, (c) Contractor’s material breach
of its obligations to Scotts if such breach is not cured within 30 days after
receiving notice thereof, (d) Contractor’s and/or Mr. Hanft’s indictment for a
felony or serious misdemeanor, (e) Contractor’s and/or Mr. Hanft’s commission of
an act of fraud or bad faith toward Scotts, or (f) Contractor’s and/or Mr.
Hanft’s misappropriation of any funds, property or rights of Scotts. Contractor
shall be permitted to terminate this Agreement and its consulting relationship
with Scotts upon Contractor’s 30 day advance written notice to Scotts.



2.
In the event that Scotts terminates this Agreement for any reason other than
those listed in Section V.1(b)-(f), Scotts will pay Contractor the total value
of this Agreement, including RSUs, less any amounts already paid pursuant to
this Agreement, as well as any expenses Contractor has incurred pursuant to the
terms of this Agreement prior to the date of such termination.



3.
In the event that Contractor terminates this Agreement and its consulting
relationship with Scotts or Scotts terminates this Agreement and its consulting
relationship with Contractor for any reason listed in Section V.1(b)-(f) of this
Agreement, such termination shall not affect Scotts’ obligation to pay
Contractor for the cash fees Contractor has earned prior to the date of such
termination






--------------------------------------------------------------------------------





Mr. Adam Hanft    – 4 –    January 15, 2020
Chief Executive Officer
Hanft Projects LLC






or reimburse Contractor for the expenses Contractor has incurred pursuant to the
terms of this Agreement prior to the date of such termination.


VI.
Confidential Information and Insider Trading



1.
In providing the consulting services contemplated herein, Contractor will
receive Confidential Information about Scotts and its affiliates. Maintaining
the confidential nature of this information is very important to Scotts. As used
in this Agreement, “Confidential Information” is any information about Scotts,
or its affiliates, to which Contractor gains access in connection with its
provision of consulting or other services to Scotts, including Mr. Hanft’s
service as a member of the Board. Confidential Information does not include
information Contractor can show (a) was already in Contractor’s possession prior
to the time Contractor received such information as a consultant to Scotts, or
(b) is publicly available or otherwise in the public domain by means other than
Contractor’s violation of the terms of this Agreement.



2.
Contractor agrees to not at any time hereafter, without the prior written
consent of Scotts, disclose, directly or indirectly, any Confidential
Information or use any Confidential Information for any purpose other than
providing consulting services to Scotts as contemplated herein.



3.
In an effort to avoid the appearance of impropriety, you agree to follow all
laws and regulations concerning insider trading, as well as the Scotts Insider
Trading policy (attached), during the term of this Agreement. Further, you agree
that you will not engage in any transaction of Scotts securities during the term
of this Agreement except while the Scotts trading window is open and only after
having obtained pre-clearance of the transaction per the procedure described in
the Scotts Insider Trading policy. Following the termination of this Agreement,
you agree that you remain subject to the Scotts Insider Trading policy if you
are still serving as a member of the Board; if not, you agree that you remain
subject to the Scotts Insider Trading policy until the next scheduled open
trading window period and will not engage in any transaction of Scotts
securities until then, and then only if you are not in possession of material,
non-public information.



4.
Contractor agrees to promptly return to Scotts, upon Scotts’ request, all
electronic or tangible documents that contain any Confidential Information and
to retain no copies.



5.
These confidentiality obligations are in addition to, and not in place of, any
and all confidentiality obligations arising as a result of Mr. Hanft’s
membership on the Board and applicable Board Committees.



VII.     Conflicts of Interest


While Contractor is not restricted from having other clients during the term of
this Agreement, it is important to the Company that Contractor avoids actual or
potential conflicts of interest. As such, Contractor agrees that Contractor has
no business, professional, personal or other interest, including but not limited
to representation of other clients, that conflicts in any manner or degree with
the performance of Contractor’s obligations under this Agreement. If any such
actual or potential conflict of interest arises under this Agreement, Contractor
shall immediately inform the Company in writing of such conflict.







--------------------------------------------------------------------------------





Mr. Adam Hanft    – 5 –    January 15, 2020
Chief Executive Officer
Hanft Projects LLC






If, in the reasonable judgment of the Company, such conflict poses a material
conflict to and with the performance of Contractor’s obligations under this
Agreement, then the Company may terminate this Agreement in accordance with
Section V above.


VIII.
Cooperation with Litigation



Contractor agrees to cooperate fully with Scotts in its defense of any lawsuit
filed over matters that occurred while Contractor was or is a consultant to
Scotts. Contractor agrees to provide full and accurate information with respect
to the same. Contractor further agrees not to assist any party in maintaining
any lawsuit against Scotts or any of its employees, officers or agents, and that
Contractor will not provide any information to anyone concerning Scotts or its
employees, directors, officers or agents, unless compelled to do so by valid
subpoena or other court order, and in such case only after first notifying
Scotts sufficiently in advance of such subpoena or court order to reasonably
allow Scotts an opportunity to object to same. In the event that Contractor’s
cooperation is necessary under this paragraph, Contractor and Scotts shall agree
on a reasonable rate for Contractor’s time in providing that cooperation.


IX.
Other



1.
Contractor understands and agrees that this Agreement does not obligate Scotts
to utilize Contractor’s consulting services, but it is intended to set forth the
terms pursuant to which Scotts may utilize Contractor’s consulting services in
Scotts’ discretion.



2.
Contractor is not permitted to assign, sell or otherwise transfer any of its
rights or obligations hereunder.



3.
Contractor acknowledges that neither Scotts nor any representatives of Scotts
have made any representations or promises about the tax implications of this
Agreement. Nothing in this

Agreement may be construed as tax advice from Scotts to Contractor.  Contractor
has been encouraged to discuss the tax implications of this Agreement with his
own tax and financial counsel.




 
 
 
THE SCOTTS COMPANY LLC
 
 
 
 
 
 
By:
/s/ DENISE STUMP
 
 
 
Denise Stump
 
 
 
EVP, Global Human Resources & Chief Ethics Officer
 
 
 
 
ACKNOWLEDGED AND AGREED:
 
 
 
 
 
 
 
/s/ ADAM HANFT
 
 
 
Adam Hanft, Chief Executive Officer
 
 
 
Hanft Projects LLC
 
 
 




